Olivee, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
*483It is hereby stipulated and agreed by and between counsel for plaintiff and the Assistant Attorney General for the United States, subject to the approval of the-court:
(1) That the merchandise covered by this appeal, marked “A” on the invoice- and initialed by Examiner H. N. K. Henry N. Kimura consists of rubber-soled shoes of the same character and description as those covered by Samuro, v. US, Reap. Dec. 4437, and appraised on the same basis, and that the records in said, decision may be incorporated herein.
(2) That the unit invoiced values of said shoes, plus packing and cases as invoiced, represent the foreign and export values as defined in section 402, tariff act of 1930.
(3) That this appeal as to all other merchandise not included supra and contained in the invoices is abandoned.
(4) That this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that as to the merchandise represented on the invoice by the items, marked A and initialed by examiner H. N. K., Henry N. Kimura, such values are the unit invoiced values, plus packing and cases as. invoiced.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed. Judgment will be rendered accordingly.